DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-7, 13-16 and 17-25, drawn to an in vitro method for inducing differentiation of stem cells, comprising contacting a population of stem cells with at least one inhibitor of TGFB/Activin-Nodal signaling and contacting the cells with at least one Wnt activator, and further contacting said cells with at least one FGF activator for at least about 3 days to produce a population of differentiated cells that express at least one Schwann cell precursor marker,  and claims 13-16, drawn to an in vitro method for inducing differentiation of stem cells comprises: in vitro differentiating a population of stem cells to a population of cells that express at least one neural crest lineage marker, and contacting the differentiated cells with at least one Wnt activator and at least one FGF activator to produce a population of cells that express at least one Schwann cell precursor marker, classified in C12N 2506/03, for example, for example.
II. 	Claims 8-12, drawn to an in vitro method for inducing differentiation of neural crest lineage cells, comprising contacting a population of cells that express at least one neural crest lineage marker with at least one Wnt activator, and at least one FGF activator to produce a population of cells that express at least one Schwann cell precursor marker, classified in in C12N 2506/08, for example.
 
III    	Claims 26, 28,29 and 31,directed to a population of in vitro differentiated cells expressing at least one Schwann cell precursor marker which is derived from a population of stem cells according to the method of claim 1 and a composition comprising the population of Schwann cell precursors of claim 26,  and a population of in vitro differentiated cells expressing at least one Schwann cell marker, wherein said differentiated cell population is derived from the population of cells expressing at least one Schwann cell precursor marker of claim 21 (claim 28) and a composition comprising the population of Schwann cells of claim 28 (claim 31), classified in C12N 5/0623, for example.
IV. 	Claims 27 and 30, directed to a population of in vitro differentiated cells expressing at least one Schwann cell precursor marker, wherein said differentiated cell population is derived from a population of cells expressing at least one neural crest lineage marker according to claim 8 (claim 27) and a composition comprising the population of Schwann cell precursors of claim 27 (claim 30), classified in C12N 5/0622, for example.  
V .	Claim 32, drawn to a method of preventing and/or treating a Schwann cell related disorder in a subject, and/or for regeneration of PNS and/or CNS, and/or for preventing and/or treating myelin damage in a subject, comprising administering to a subject suffering from a Schwann cell related disorder an effective amount of the population of Schwann cells of claims 28 or a pharmaceutical composition comprised thereof, classified in A61K 35/28, for example.
VI .	 Claim 33, drawn to a kit for inducing differentiation of stem cells, comprising: (a) at least one inhibitor of TGFB/Activin-Nodal signaling, (b) at least one , classified in G01N 33/5058, for example.
VII. .	 Claim 34, drawn to a composition comprising a population of in vitro differentiated cells, wherein at least about 50% of the population of cells express at least one SC precursor marker, and wherein less than about 25% of the population of cells express at least one marker selected from the group consisting of stem cells markers, CNS markers, neuronal cell markers, and mesenchymal precursor markers, classified in C12N 2502/088, for example.
VIII. .	Claim 35, drawn to a composition comprising a population of in vitro differentiated cells, wherein at least about 50% of the population of cells express at least one SC marker, and wherein less than about 25% of cells express at least one marker selected from the group consisting of SC precursor markers, stem cell markers, CNS markers, neuronal cell markers, and mesenchymal precursor markers classified in C12N 2502/088, for example.
The inventions are independent or distinct, each from the other because:

A.	The inventions of Groups I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions have a materially different design, mode of operation, function or effects.  
For example, the inventions of Groups I and II are directed to in vitro differentiation methods comprising different starting cell compositions and different methods of inducing differentiation via different chemical factors:

The method of Group II begins with a population of cells that express at least one neural crest lineage and ends with a population of cells that express at least one Schwann cell precursor marker and utilizes a Wnt activator, and at least one FGF activator, a different composition than the composition of Group I.
The different methods of Inventions   I and II recite structurally and functionally distinct elements and achieve results via different pathways. Therefore, the methods constitute patentably distinct inventions.

B.	Inventions I and  III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed (the cells) can be made by another and materially different process such as transfection with a DNA sequence (specification page 50, top paragraph).
Inventions II and  IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed (the cells) can be made by another and materially different process such as transfection with a DNA sequence (specification page 50, top paragraph).

C.	Inventions  III  and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed (the cells) can be used in a materially different process of using that product such as cell assays for therapeutic testing purposes.

D.	Inventions VI   and Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed (kit) can be used in any of the in vitro methods for inducing differentiation of Inventions  I or II.

E.	 Inventions VII and VIII  are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions comprise different cell populations expressing different cell markers present at different percentages of the total cell population.  Each cell population would have different effects and would have a different mode of operation resulting in different outcomes.

These differences demonstrate that each invention has a different mode of operation.  Searching the inventions of Groups I-VIII  together would impose a serious search burden.  The inventions of Groups I-VIII have acquired a separate status in the art, as shown by the different classification and recognized divergent subject matter. In the instant case, the searches for the claimed methods and products are not coextensive.  There is nothing of record to show the invention to be obvious variants of one another.  Further, the inventions are likely to raise different issues of prosecution under 35 USC 112, first paragraph.  For these reasons, the Inventions of Groups I- VIII are patentably distinct.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	(a) the inventions have acquired a separate status in the art in view of their different classification;
	(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
	(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
	 (d) the prior art applicable to one invention would not likely be applicable to another invention;
	(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632